    EXECUTION VERSION    A FIFTH THIRD BANCORP BANK   SECOND AMENDED AND
RESTATED REVOLVING CREDIT PROMISSORY NOTE   OFFICER NO. 4048    NOTE No.   
$20,000,000    December 29, 2005      First Amendment and Restatement June 8,
2006      Second Amendment and Restatement February 28, 2007      (Effective
Date) 


Promise to Pay. On or before January 31, 2010 (the “Maturity Date”), the
undersigned, CECO FILTERS, INC., a Delaware corporation, NEW BUSCH CO., INC., a
Delaware corporation, THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio
corporation, KBD/TECHNIC, INC., an Indiana corporation, CECOAIRE, INC., a
Delaware corporation, CECO ABATEMENT SYSTEMS, INC., a Delaware corporation, H.M.
WHITE, INC., a Delaware corporation, and CECO ACQUISITION CORP., a Delaware
corporation (each, a “Borrower”, and, collectively, the “Borrowers”), for value
received, hereby jointly and severally promise to pay to the order of FIFTH
THIRD BANK, an Ohio banking corporation (together with its successors and
assigns, “Lender”), at 38 Fountain Square Plaza, MD #10AT63, Cincinnati, Ohio
45263, or such other address as Lender may provide from time to time, the sum of
TWENTY MILLION AND 00/100 Dollars ($20,000,000), plus interest as provided
herein, or so much thereof as is loaned by Lender to Borrowers as Revolving
Loans or for which credit is extended by Lender as a Letter of Credit pursuant
to the Credit Agreement among Lender, Borrowers, and certain of Borrower’s
affiliates dated as of December 29, 2005, as amended by the First Amendment to
Credit Agreement dated as of June 8, 2006 and the Second Amendment to Credit
Agreement dated as of even date herewith (as the same may be further amended,
renewed, consolidated, restated or replaced from time to time, the “Credit
Agreement”). The outstanding balance of this Second Amended and Restated
Revolving Credit Promissory Note (this “Note”) shall appear on supplemental bank
records and is not necessarily the face amount of this Note, which record shall
evidence the balance due pursuant to this Note at any time. As used herein,
“Local Time” means the time at the office of Lender specified in this Note.

This Note, and any request by Borrowers from time to time for an advance of a
specified principal amount hereunder, shall be subject to the terms and
conditions of the Credit Agreement. Capitalized terms used herein which are not
otherwise defined in this Note shall have the meanings set forth in the Credit
Agreement. This Note is entitled to the benefits and security of the Credit
Agreement, including, without limitation, acceleration upon the terms provided
therein, and of the other Loan Documents.

The entire unpaid principal balance of this Note, together with all accrued and
unpaid interest and any other charges, advances and fees, if any, outstanding
hereunder, shall be due and payable in full on the earlier of the Maturity Date
or upon acceleration of the Indebtedness

--------------------------------------------------------------------------------

evidenced by this Note, notwithstanding any other inconsistent or contradictory
provisions contained in this Note.

Upon the occurrence and during the continuance of any Event of Default, the
entire unpaid principal balance of this Note, together with all accrued but
unpaid interest, and all other Obligations, shall, at Lender’s option, become
immediately due and payable, except that if there occurs an Event of Default of
the type described in Sections 6.1(d), 6.1(e), or 6.1(j) of the Credit
Agreement, the entire unpaid principal balance of this Note, together with all
accrued but unpaid interest, and all other Obligations shall become
automatically and immediately due and payable without notice, which Borrowers
hereby waive.

Interest. Principal amounts outstanding under this Note shall bear interest
commencing on the date of the first advance hereunder at the rate or rates per
annum set forth below, which rate or rates shall be designated by Borrowers as
more fully set forth herein (the “Interest Rate”). At any time and from time to
time during the term of this Note, so long as no Event of Default has occurred
and is continuing and so long as such outstanding principal amounts hereunder
are not then subject to a LIBOR Election, Borrowers may exercise their right to
adjust the Interest Rate on amounts of principal outstanding under this Note to
one of the rates set forth below upon notice to Lender as set forth below;
provided, however, that once the Interest Rate accruing against any amounts
outstanding hereunder is adjusted to a LIBOR Rate for a particular LIBOR
Interest Period, Borrowers may not elect to adjust such Interest Rate to a
different Interest Rate until the expiration of such LIBOR Interest Period:

(a) LIBOR Rate. Upon telephonic notice to Lender by 10:00 a.m. Local Time given
at least two Business Days prior to the beginning of a LIBOR Interest Period,
Borrowers may, subject to the terms of this Note, elect to have advances under
this Note bear interest at a rate per annum equal to the rate (rounded upwards,
if necessary, to the next 1/8 of 1% and adjusted for reserves if Lender is
required to maintain reserves with respect to relevant advances) being asked on
an amount of Eurodollar deposits approximately equal to the amount of the
advances subject to a LIBOR Election on the first day of a LIBOR Interest Period
and which has a maturity corresponding to the maturity of the LIBOR Interest
Period, as reported on page 3750 of the Dow Jones Telerate news service (or any
successor or other reporting service selected by Lender) as determined by Lender
by noon on the effective date of the LIBOR Interest Period (the “LIBOR Rate”)
plus the Applicable LIBOR Rate Margin (as defined herein) (a “LIBOR Election”).
Each determination by Lender of the LIBOR Rate shall be conclusive in the
absence of manifest error. Interest shall be: (i) calculated based on a 360-day
year and charged for the actual number of days elapsed and (ii) payable in
arrears on the last day of the applicable LIBOR Interest Period. The Interest
Rate applicable to a particular advance shall remain at the rate elected for the
remainder of the subject LIBOR Interest Period.

The “LIBOR Interest Period” for each advance is a period of 30, 60, or 90 days,
at Borrowers’ election, which period shall commence on a Business Day selected
by Borrowers subject to the terms of this Note. If a LIBOR Interest Period would
otherwise end on a day that is not a Business Day, such LIBOR Interest Period
shall end on the next succeeding Business Day; provided that, if the next
succeeding Business Day falls in a new month, such LIBOR Interest Period shall
end on the immediately preceding Business Day.

-2-

--------------------------------------------------------------------------------

In addition, notwithstanding anything herein contained to the contrary, if,
prior to or during any period with respect to any LIBOR Election, any change in
any law, regulation or official directive, or in the interpretation thereof, by
any governmental body charged with the administration thereof, shall make it
unlawful for Lender to fund or maintain its funding in Eurodollars of any
portion of the advance subject to the LIBOR Rate or otherwise to give effect to
Lender’s obligations as contemplated hereby: (i) Lender may, by written notice
to Borrowers, declare Lender’s obligations in respect of the LIBOR Rate to be
terminated forthwith, and (ii) the LIBOR Rate with respect to Lender shall
forthwith cease to be in effect, and interest shall from and after such date be
calculated at the Prime Rate as if a Prime Rate Election had been made, and
interest shall be paid, in arrears, on the first (1st) day of each calendar
month. Borrowers hereby agree to reimburse and indemnify Lender from all
increased costs or fees incurred by Lender subsequent to the date hereof
relating to the offering of rates of interest based upon the LIBOR Rate. A
certificate of Lender setting forth the amount or amounts necessary to
compensate Lender as specified in this paragraph and delivered to Borrowers
shall be conclusive absent manifest error. Borrowers shall pay Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Borrowers’ right to make a LIBOR Election shall be terminated automatically if
Lender, by telephonic notice, shall notify Borrowers that Eurodollar deposits
with a maturity corresponding to the maturity of the LIBOR Interest Period, in
an amount equal to the advances to be subject to the LIBOR Election are not
readily available in the London Inter-Bank Offered Rate Market, or that, by
reason of circumstances affecting such Market, adequate and reasonable methods
do not exist for ascertaining the rate of interest applicable to such deposits
for the proposed LIBOR Interest Period. In such event, amounts outstanding
hereunder shall bear interest at the Prime Rate as if a Prime Rate Election had
been made or such other rate of interest as may be agreed to between Lender and
Borrowers.

If any amount as to which a LIBOR Election is in effect is repaid on a day other
than the last day of the applicable LIBOR Interest Period, or becomes payable on
a day other than the last day of the applicable LIBOR Interest Period due to
acceleration or otherwise, Borrowers, whether or not a debtor in a proceeding
under Title 11, United States Code, shall pay, on demand by Lender, such amount
(as determined by Lender) as is required to compensate Lender for any losses,
costs or expenses (“LIBOR Breakage Fee”), which Lender may incur as a result of
such payment or acceleration, including, without limitation, any loss, cost or
expense (including loss of profit) incurred by reason of liquidation or
reemployment of deposits or other funds acquired by Lender to fund or maintain
such amount bearing interest at the applicable LIBOR Rate.

(b) Prime Rate. Upon telephonic notice by Borrowers to Lender by 10:00 a.m.
Local Time, Borrower may elect to have all or any portion of the Revolving Loans
outstanding hereunder (provided such amounts are not then subject to a LIBOR
Election), bear interest at a floating rate equal to the rate of interest per
annum established from time to time by Lender at its principal office as its
“Prime Rate” plus the Applicable Prime Rate Margin (as defined below) (the
“Prime Rate Election”) (it being understood by Borrowers that such Prime Rate is
established for reference purposes only and not as Lender’s best loan rate). Any
adjustment in the Interest Rate resulting from a change in Lender’s Prime Rate
shall become effective as of the opening of business on the date of each change
(or if not a Business Day, the beginning of the day). Interest on the principal
amount subject to a Prime Rate Election shall be calculated based on a 360-day

-3-

--------------------------------------------------------------------------------

year and charged for the actual number of days elapsed, and shall be payable in
arrears on the first day of each calendar month.

On or before the date of any advance hereunder bearing interest with reference
to the LIBOR Rate, and on or before the date which is two Business Days prior to
the expiration of the applicable LIBOR Interest Period, Borrowers shall notify
Lender of each of the following: (a) the LIBOR Interest Period Borrowers have
elected regarding each advance hereunder or any continuation of a LIBOR Election
with respect to a portion of the indebtedness evidenced hereby, (b) the amount
of each such advance or continuation, and (c) the commencement date of each
LIBOR Interest Period. Borrowers may have advances outstanding hereunder bearing
interest with reference to the LIBOR Rate in minimum amounts of $1,000,000 (and
integral multiples of $100,000) bear interest at the applicable Interest Rate
for different LIBOR Interest Periods so long as (i) the last day of any LIBOR
Interest Period does not exceed the Maturity Date hereof; (ii) no LIBOR Interest
Period election with respect to any advance commences prior to the expiration of
the applicable LIBOR Interest Period in effect with respect to such advance; and
(iii) at no time may Borrowers have more than three outstanding LIBOR Elections,
in the aggregate, under all of their Notes and one Prime Rate Election under
this Note. If, at any time during the term hereof, Borrowers fail to designate a
LIBOR Interest Period or if Borrowers have not elected another LIBOR Interest
Period in accordance with this Note at least two Business Days prior to the
expiration of the LIBOR Interest Period then in effect, Lender may assume that
Borrowers have elected a Prime Rate Election.

(c) Pricing Grid. As used herein, the terms “Applicable Prime Rate Margin” and
“Applicable LIBOR Rate Margin” (hereafter sometimes collectively referred to as
the “Applicable Margins”) mean, as of any date, the applicable per annum rate
shown in the applicable column in the table below based on the then applicable
Fixed Charge Coverage Ratio. “Fixed Charge Coverage Ratio” has the meaning given
in the Credit Agreement.

Pricing Grid        Applicable Prime Rate    Applicable LIBOR Rate  Level   
Fixed Charge Coverage Ratio    Margin    Margin 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 1    1.50 to 1.0    0.25%    2.50% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 2    1.50 to 1.0 and 2.0 to 1.0    0.0%    2.25% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level 3    2.0 to 1.0    0.0%    2.00% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


For purposes of determining the Applicable Margins: the Fixed Charge Coverage
Ratio will, on and after the First Pricing Grid Determination Date, be
determined (i) as of the end of each Fiscal Year ending on and after the First
Pricing Grid Determination Date (each such date being a “Determination Date”)
and (ii) in the same manner used to determine the Fixed Charge Coverage Ratio
set forth in Section 5.10 of the Credit Agreement. The “First Pricing Grid
Determination Date” will be December 31, 2007. On Lender’s receipt of the
financial statements and Compliance Certificate required to be delivered to
Lender pursuant to Sections 4.3(b) and 4.3(d) of the Credit Agreement for the
Fiscal Year then ended, the Interest Rate will be subject to adjustment in
accordance with the table set forth above in this subparagraph (c) based on the
then Fixed Charge Coverage Ratio for such Fiscal Year then ended so long as no
Event of Default is existing as of the applicable effective date of adjustment.
The foregoing adjustment, if applicable, will become effective for LIBOR
Elections made with respect to the Revolving Loans, the unpaid principal balance
of the Revolving Loans subject to a Prime Rate Election and other outstanding
Obligations related to the Revolving Loans and the Letter of Credit

-4-

--------------------------------------------------------------------------------

Obligations due with respect to Letters of Credit issued or renewed, on and
after the first day of the first calendar month following delivery to Lender of
the financial statements and Compliance Certificate required to be delivered to
Lender pursuant to Sections 4.3(b) and 4.3(d) of the Credit Agreement for the
Fiscal Year then ended until the next succeeding effective date of adjustment
pursuant to this subparagraph (c). Each of the financial statements and
Compliance Certificate required to be delivered to Lender must be delivered to
Lender in compliance with Section 4.3 of the Credit Agreement. If, however,
either the financial statements or the Compliance Certificate required to be
delivered to Lender pursuant to Sections 4.3(b) and 4.3(d) of the Credit
Agreement have not been delivered in accordance with Section 4.3 of the Credit
Agreement, then, at Lender’s option, commencing on the date upon which such
financial statements or Compliance Certificate should have been delivered in
accordance with Section 4.3 of the Credit Agreement and continuing until such
financial statements or Compliance Certificate are actually delivered in
accordance with Section 4.3 of the Credit Agreement, it shall be assumed for
purposes of determining the Applicable Margins, that the Fixed Charge Coverage
Ratio was 1.50 to 1.0 and the pricing associated therewith (i.e., Pricing Grid
Level 1) will be applicable on the then applicable Determination Date. As of the
Effective Date of this Note, the Applicable Prime Rate Margin is 0.0% per annum
and the Applicable LIBOR Rate Margin is 2.00% (i.e., Pricing Grid Level 3,
notwithstanding the Loan Parties’ actual Fixed Charge Coverage Ratio prior to
and as of such Effective Date).

Maximum Rate. In no event shall the Interest Rate provided for hereunder,
together with all fees and charges as provided for herein or in any other Loan
Document which are treated as interest under applicable law (collectively with
interest, the “Charges”), exceed the maximum rate legally chargeable by Lender
under applicable law for loans of the type provided for hereunder (the “Maximum
Rate”). If, in any month, the Charges, absent such limitation, would have
exceeded the Maximum Rate, then the Charges for that month shall be at the
Maximum Rate, and, if in future months, such Charges would otherwise be less
than the Maximum Rate, then such Charges shall remain at the Maximum Rate until
such time as the amount of Charges paid hereunder and under the other Loan
Documents equals the amount of Charges which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of Charges paid or accrued in respect
of the Indebtedness evidenced by this Note and the other Obligations is less
than the total amount of Charges which would, but for this paragraph, have been
paid or accrued if the Charges otherwise set forth in this Note and in the other
Loan Documents had at all times been in effect, then Borrowers shall, to the
extent permitted by applicable law, pay to Lender an amount equal to the
difference between: (a) the lesser of: (i) the amount of Charges which would
have been charged if the Maximum Rate had, at all times, been in effect or (ii)
the amount of Charges which would have accrued had such Charges otherwise
provided for in this Note and in the other Loan Documents at all times been in
effect and (b) the amount of Charges actually paid or accrued in respect of the
Indebtedness evidenced by this Note or any of the other Loan Documents. In the
event that a court of competent jurisdiction determines that Lender has received
any Charges in respect of the Indebtedness evidenced by this Note and the other
Loan Documents in excess of the Maximum Rate, such excess shall be deemed
received on account of, and shall automatically be applied to reduce, the
Obligations owed to Lender other than any Charges, in the inverse order of
maturity, and if there are no Obligations to Lender outstanding, Lender shall
refund to Borrowers (or to such Person to which Lender is directed by a court of
competent jurisdiction) such excess.

-5-

--------------------------------------------------------------------------------

Use of Proceeds. Borrowers certify that the proceeds of the Revolving Loans will
be used for the purposes set forth in the Credit Agreement.

Default Rate; Fees. To the extent any payment is not made within 15 days after
the date when due under this Note and, at or before the end of such 15-day
period, there was insufficient Revolving Loan Availability to charge the full
amount of such payment to the loan account with Lender as an advance of the
Revolving Loans, Borrowers shall pay to Lender a late payment fee equal to two
percent (2%) of that portion of any payment not paid when due (whether by
maturity, acceleration or otherwise). After the occurrence and during the
continuation of an Event of Default, Borrowers agree that Lender may, without
notice, increase the Interest Rate by an additional 2.0% per annum (the “Default
Rate”); provided that this paragraph shall not be deemed to constitute a waiver
of any Event of Default or an agreement by Lender to permit any late payments
whatsoever.

Prepayment. Subject to Section 6.4(b) of the Credit Agreement, Borrowers may
prepay all of this Note at any time; provided that if any prepayment results in
any LIBOR Breakage Fee or a Termination Fee (as defined in Section 6.4(b) of the
Credit Agreement), Borrowers will pay such LIBOR Breakage Fee due in accordance
with this Note and, as applicable, the Termination Fee.

Entire Agreement. Borrowers agree that there are no conditions or understandings
which are not expressed in this Note or the other Loan Documents.

Severability. If any provision of this Note is held to be invalid by a court of
competent jurisdiction in a final order, the invalid provision will, subject to
the provisions of this Note with respect to the Maximum Rate, be deemed severed
from this Note and shall not affect any part of the remainder of the provisions
of this Note.

Joint Obligations. All of the obligations of Borrowers hereunder are joint,
several and primary. No Borrower shall be or be deemed to be an accommodation
party with respect to this Note.

Assignment. Borrowers agree not to assign any of any Borrower’s rights, remedies
or obligations described in this Note without the prior written consent of
Lender, which consent may be withheld in Lender’s sole discretion. Borrowers
agree that Lender may assign some or all of its rights and remedies described in
this Note without prior consent from Borrowers, provided that Lender will
promptly notify Borrowers of a total assignment of this Note.

Prior Note. This Note is issued, not as a refinancing or refunding of or payment
toward, but as a continuation of, the Obligations of Borrowers to Lender
pursuant to that certain Amended and Restated Revolving Credit Promissory Note
dated as of June 8, 2006 in the principal amount of $13,000,000 (as amended, and
together with all prior amendments thereto or restatements thereof, the “Prior
Note”), together with any and all additional Revolving Loans incurred under this
Note. Accordingly, this Note shall not be construed as a novation or
extinguishment of the Obligations arising under the Prior Note, and its issuance
shall not affect the priority of any Lien granted in connection with the Prior
Note. Interest accrued under the Prior Note prior to the date of this Note
remains accrued and unpaid under this Note and does not constitute any part of
the principal amount of the Indebtedness evidenced hereby. The entire unpaid
principal balance

-6-

--------------------------------------------------------------------------------

created or existing under, pursuant to, as a result of, or arising out of, the
Prior Note shall, together with any and all additional Revolving Loans incurred
under this Note, continue in existence under this Note, which Obligations
Borrowers acknowledge, affirm, and confirm to Lender. The Indebtedness evidenced
by this Note will continue to be secured by all of the collateral and other
security granted to Lender under the Prior Note and the other Loan Documents.

Modification; Waiver of Lender. The modification or waiver of any of Borrowers’
obligations or Lender’s rights under this Note must be contained in a writing
signed by Lender and Borrowers. Lender may perform a Borrower’s obligations, or
delay or fail to exercise any of Lender’s rights or remedies, without causing a
waiver of those obligations or rights. A waiver on one occasion shall not
constitute a waiver on another occasion. Borrowers’ obligations under this Note
shall not be affected if Lender amends, compromises, exchanges, fails to
exercise, impairs or releases: (i) any of the obligations belonging to any
co-borrower, indorser or guarantor, (ii) any of its rights against any
co-borrower, guarantor or indorser, or (iii) any of the Loan Collateral.

Waivers of Borrowers. To the extent not prohibited by law or required by the
Credit Agreement, demand, presentment, protest and notice of dishonor, notice of
protest and notice of default are hereby waived by each Borrower, and any
indorser or guarantor hereof. Borrowers and all co-makers and accommodation
makers of this Note hereby waive all suretyship defenses, including, but not
limited to, all defenses based upon impairment of collateral and all suretyship
defenses described in Section 3-605 of the Uniform Commercial Code (the “UCC”).
Such waiver is entered to the fullest extent permitted by Section 3-605 of the
UCC.

Governing Law; Consent to Jurisdiction. This Note is delivered in, is intended
to be performed in, will be construed and enforceable in accordance with and
governed by the internal laws of, the State of Ohio, without regard to
principles of conflicts of law. Each Borrower agrees that the state and federal
courts in Hamilton County, Ohio shall, at Lender’s sole option, have exclusive
jurisdiction over all matters arising out of this Note, WITHOUT LIMITATION ON
THE ABILITY OF LENDER, ITS SUCCESSORS AND ASSIGNS, TO INITIATE AND PROSECUTE IN
ANY APPLICABLE JURISDICTION ACTIONS RELATED TO THE REPAYMENT AND COLLECTION OF
THE OBLIGATIONS AND THE EXERCISE OF ALL OF LENDER’S RIGHTS AGAINST EACH BORROWER
WITH RESPECT THERETO AND ANY SECURITY OR PROPERTY OF EACH BORROWER, INCLUDING,
WITHOUT LIMITATION, DISPOSITIONS OF THE LOAN COLLATERAL, and that service of
process in any such proceeding shall be effective if mailed to Borrowers at the
address set forth herein by certified mail, return receipt requested, if such
service of process is received by Borrowers.

JURY WAIVER. EACH BORROWER, ANY INDORSER OR GUARANTOR HEREOF, AND LENDER WAIVE
THE RIGHT TO A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.



[Signature Page Follows]




-7-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each Borrower has executed this Note by its duly
authorized officer as of the date first above written.

CECO FILTERS, INC. NEW BUSCH CO., INC.

By: /s/Dennis W. Blazer By: /s/Dennis W. Blazer

Dennis W. Blazer, Secretary and Treasurer Dennis W. Blazer, Secretary and
Treasurer

THE KIRK & BLUM KBD/TECHNIC, INC. MANUFACTURING COMPANY

By: /s/Dennis W. Blazer By: /s/Dennis W. Blazer

Dennis W. Blazer, Secretary and Treasurer Dennis W. Blazer, Secretary and
Treasurer

CECOAIRE, INC. CECO ABATEMENT SYSTEMS, INC.

By: /s/Dennis W. Blazer By: /s/Dennis W. Blazer

Dennis W. Blazer, Secretary and Treasurer Dennis W. Blazer, Secretary and
Treasurer

H.M. WHITE, INC. CECO ACQUISITION CORP.

By: /s/Dennis W. Blazer By: /s/Dennis W. Blazer

Dennis W. Blazer, Treasurer Dennis W. Blazer, Secretary and Treasurer

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE (Second Amendment
and Restatement)

111605v1

--------------------------------------------------------------------------------